Per Curiam.

Assumpsit by the assignees of an accepted bill of exchange against the acceptors. Pleas, the general issue, fraud, and want of consideration. General demurrers to the pleas of fraud and want of consideration.
J. P. Usher, for the plaintiff.
The entry following upon the record is, that, by the agreement of the parties, the cause is submitted to the Court for trial, without the intervention of a jury, and, the evidence being heard, &c., the Court find for the plaintiffs, &c.
It is insisted upon for error that there was a final judgment for the plaintiffs while issues of law remained undisposed of. But upon the record it must be taken that the issues of law and fact were submitted together to the Court for trial, and that they were all found for the plaintiffs below. And we may remark, that it is immaterial whether the issues of law were decided rightly or not, as the matter of defence set up in the pleas, if available at all in the case, was admissible in evidence under the general issue.
The evidence given in the cause under the general issue is not upon the record.
The judgment below is affirmed with 5 per cent, damages and costs.